Citation Nr: 0926769	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-01 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to 
January 1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Boston, Massachusetts 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a May 2004 rating decision, the RO 
granted service connection for PTSD, effective November 6, 
2003, and assigned a disability rating of 30 percent.  In a 
December 2004 rating decision, the RO increased the initial 
disability rating to 50 percent, effective the date of the 
grant of service connection.  In a March 2006 rating 
decision, the RO increased the initial rating to 70 percent, 
effective the date of the grant of service connection.  The 
Veteran has continued his appeal, and is seeking an initial 
rating higher than 70 percent.  In December 2007, the Board 
remanded the case to the RO for the development of additional 
evidence.


FINDINGS OF FACT

1.  From November 6, 2003, through August 31, 2007, the 
Veteran's PTSD produced severe but less than total 
occupational and social impairment.

2.  From September 1, 2007, the Veteran's PTSD has produced 
total occupational and social impairment.


CONCLUSIONS OF LAW

1.  From November 6, 2003, through August 31, 2007, the 
Veteran's PTSD did not meet the criteria for a disability 
rating higher than 70 percent.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2008).

2.  From September 1, 2007, the Veteran's PTSD has met the 
criteria for a 100 percent disability rating.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating for PTSD

The Veteran is seeking an initial disability rating higher 
than the existing 70 percent rating for his service-connected 
PTSD.  Disability ratings are based upon the average 
impairment of earning capacity as determined by a schedule 
for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  An evaluation of the level 
of disability present also includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  At the time of the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran appealed the initial disability 
rating that the RO assigned.  The Board will consider the 
evidence for the entire period since November 6, 2003, the 
effective date of the grant of service connection, and will 
consider whether staged ratings are warranted.


That VA rating schedule provides for one rating, a 100 
percent rating, above a 70 percent rating for mental 
disorders, including PTSD.  The criteria for 100 percent and 
70 percent ratings are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
.......................... 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................. 70 
percent

38 C.F.R. § 4.130.

The Veteran began receiving VA mental health care in 2003.  
Treating practitioners diagnosed PTSD.  He had a VA 
examination for evaluation of PTSD in January 2004.  At that 
time, he reported that he was pursuing higher education, and 
was working as a telephone operator at a VA health care 
facility.  He related a history of separations from and 
reconciliations with his wife.  He indicated that he felt 
anxious and depressed.  He stated that he felt hopeless, but 
he denied suicidal ideation.  He reported having recurrent 
intrusive thoughts about an accident during service in which 
a train hit the truck he was driving.  He indicated that he 
tended to avoid interaction with other people.  He related 
having an exaggerated startle response and difficulty 
sleeping.  The examiner found that the Veteran was oriented.  
There was no evidence of hallucinations or delusions.  The 
examiner provided a diagnosis of PTSD, and assigned a Global 
Assessment of Functioning (GAF) score of 48.

In 2004, the Veteran's family members submitted statements in 
which they described the Veteran's behavior, including memory 
lapses, intolerance for interaction with others, 
unpredictable outbursts of severe, unprovoked anger, and 
episodes of wandering off and having no memory of where he 
was.

Notes from VA outpatient mental health care in 2005 reflect 
the Veteran's reports of great difficulty with memory, 
concentration, and focus.  He stated that he had difficulty 
getting ready for work, and needed his wife to help him by 
setting out clothes for him to wear.

In April 2005, the Veteran had a hearing before a rating 
official at the RO.  He stated that he was in treatment, with 
medications, for his PTSD.  He indicated that he missed time 
from work at times when his PTSD made him unable to function.  
He reported having significant problems in his relationships 
with his wife and children.  He related a history of suicidal 
thoughts with no plans or intent.

In June 2005, L. R. S., M.S.W., a VA social worker who was 
treating the Veteran, wrote that the Veteran experienced 
anxiety, depression, nightmares, anger, poor, interrupted 
sleep, and problems with focus, concentration, and short term 
memory.  Ms. S. indicated that the Veteran had episodes of 
dissociation, in which he left his bed at night and was found 
by his wife outside of the house in the middle of the night.  
Ms. S. noted that the Veteran had enrolled in college 
courses, but had dropped out due to problems with focus, 
concentration, and memory.  Ms. S. reported that the Veteran 
struggled to maintain his employment as a telephone operator, 
because he had episodes of falling asleep.  Ms. S. stated 
that medications that were necessary to address the Veteran's 
PTSD symptoms were sedative and affected the Veteran's 
functioning.  Ms. S. wrote that the Veteran had deficiencies 
in family relations, work, school, and judgment.  She 
indicated that his depression affected his ability to 
function independently and effectively, and that he had 
difficulty adapting to stressful situations at work and at 
home.

In September 2007, the Veteran had a Travel Board hearing at 
the RO before the undersigned Veterans Law Judge.  He 
reported that he received VA treatment, including 
medications, for PTSD.  He stated that his PTSD had caused 
increasing difficulty in his work as a telephone operator.  
He indicated that he had missed about six months of work over 
a one year period.  He related that because of or despite 
medications prescribed for his PTSD, he had sleep problems, 
including difficulty sleeping at home and falling asleep on 
the job.  He indicated at times at work he had lost his 
temper or become confused.  He stated that he was terminated 
from his employment in August 2007.  The Veteran's testimony 
was confusing and difficult to follow.  When asked, he seemed 
to confirm that he experienced hallucinations.   

In December 2007, the Board remanded the case for the Veteran 
to have a new VA psychiatric examination, with current 
findings and an opinion as to whether the Veteran's PTSD 
symptoms made him unable to hold substantially gainful 
employment.

The Veteran had a VA examination in February 2008.  The 
examining physician, R. M., M.D., reported having reviewed 
the Veteran's claims file.  The Veteran reported that his 
employment was terminated in 2007.  He stated that he was 
terminated after having increasing problems including poor 
attendance, memory lapses, irritability, and angry outbursts.  
He related that he and his wife had separated in 2006, that 
he had little contact with his grown children.  He reported 
that he lived in a shelter for homeless veterans.  He 
indicated that he had moved from western Massachusetts to 
Boston, and that he intended to switch his treatment for PTSD 
from one VA facility to another.  Dr. M. noted that the 
Veteran was oriented, that he appeared depressed, and that he 
showed no evidence of a thought disorder.  The Veteran 
reported constant paranoia, but denied paranoid delusions.  
He did not endorse suicidal or homicidal ideations.  He 
related having terrible short term memory and very poor 
sleep.  Dr. M. found that the Veteran's PTSD symptoms had led 
to the termination of his employment in 2007.  Dr. M. 
characterized the Veteran's PTSD as chronic and severe, and 
assigned a GAF score of 48.

The RO requested that Dr. M. provide a more specific opinion 
as to the effect of the Veteran's PTSD on his occupational 
functioning.  Dr. M. discussed evidence from the February 
2008 examination and the September 2007 Board hearing, and 
stated the opinion that the Veteran was "unemployable due to 
his symptoms of PTSD."

The RO scheduled the Veteran for a review examination in 
October 2008.  The examining psychologist, M. A. E., Ph.D., 
indicated that he was not provided the Veteran's claims file 
to review.  The Veteran indicated that presently he was not 
in treatment for his PTSD, but that he was taking medications 
prescribed at the VA facility he had previously used.  Dr. E. 
concluded that the Veteran had PTSD and panic attack, without 
agoraphobia.  Dr. E. assigned a GAF score of 45.  Dr. E. 
noted that the Veteran had a history of PTSD and of substance 
abuse, and that the Veteran had made inconsistent statements 
about the history and status of his substance abuse.  Dr. E. 
stated that it was difficult to address with certainty 
whether the Veteran's PTSD made him unemployable.

Later in October 2008, Dr. E. reported receiving and 
reviewing the Veteran's claims file.  In an addendum to the 
examination report, Dr. E. stated there was "insufficient 
evidence to indicate that the veteran would be totally 
unemployable by virtue of his PTSD alone."  Dr. E. provided 
the opinion that it was at least as likely as not that the 
Veteran might be able to hold a job again, if he engaged in 
effective psychotherapy and treatment.

Dr. M. and Dr. E. provided opposing opinions as to whether 
the Veteran's PTSD makes him unemployable.  Both doctors 
reviewed the Veteran's claims file, discussed the evidence in 
detail, and explained the reasons for their conclusions.  The 
two opinions are approximately equally persuasive.  Resolving 
reasonable doubt in the Veteran's favor, the record supports 
a finding that his PTSD makes him unemployable.  His total 
occupational impairment as a result of PTSD warrants a 100 
percent rating under the rating schedule.

The preponderance of the evidence is against a finding that 
the Veteran's PTSD made him unemployable as early as November 
6, 2003, the effective date of service connection for his 
PTSD.  For several years after 2003, the Veteran was 
seriously impaired by PTSD, but he continued to hold 
employment, albeit with considerable difficulty and 
accommodations by his employer.  The evidence supports a 
conclusion that the termination of the Veteran's employment 
in August 2007 resulted from the effects of his PTSD.  
Therefore, a 100 percent rating for PTSD is warranted 
effective from September 1, 2007.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of November 6, 2003, the date 
of his claim, and an initial rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
of the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores, 22 Vet. App. at 49.

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

From November 6, 2003, through August 31, 2007, a disability 
rating higher than 70 percent for PTSD is denied.

From September 1, 2007, a 100 percent disability rating for 
PTSD is granted, subject to the laws and regulations 
controlling the disbursement of monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


